Citation Nr: 1537874	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to non-service-connected death pension benefits.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from December 1972 to November 1974.  He died in April 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.  This matter was previously before the Board in May 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 letter, the Board sought clarification from the appellant as to whether she wanted to attend a hearing before the Board.  In response, later in June 2014, she indicated that she wanted a Board video conference hearing.  In May 2015, the Board remanded the case to the agency of original jurisdiction so that the appellant  could be scheduled for the requested video conference hearing.  The case has been re-certified to the Board, however the requested development has not been undertaken.  The appellant has not been scheduled for a Board video conference hearing.  As a matter of law, a remand by the Board confers the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the May 2015 Board remand has not been accomplished, the Board has no choice but to again remand the claim to the agency of original jurisdiction for compliance with the development request.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the appellant for a video conference hearing before a Veterans Law Judge of the Board.  The appellant must be notified in writing of the date, time, and location of the hearing before the Board.  Copies of such notification must be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

